Citation Nr: 1015871	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-09 799A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1941 to 
December 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for sinusitis and 
assigned a 10 percent disability evaluation, effective 
November 25, 2002.  

When this claim was before the Board in May 2006 and June 
2007, it was remanded for issuance of a statement of the case 
(SOC).  In June 2008, following the RO's issuance of a SOC in 
February 2008, the Board denied entitlement to an initial 
rating in excess of 10 percent for sinusitis.  Thereafter, in 
January 2010, the Board vacated the June 2008 denial of 
entitlement to an initial rating excess of 10 percent for 
sinusitis and remanded the claim for further development; 
namely, to provide the Veteran with a hearing before a 
Veteran's Law Judge.  


FINDING OF FACT

On April 26, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in an April 26, 2010, letter, the 
Veteran stated that he wished to withdraw any and all appeals 
that he had with VA.  This statement acts as a withdrawal of 
the Veteran's appeal, and hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


